Spain, J.
Petitioner, the father of the subject child (born in 2006), was incarcerated at the time of the child’s birth and remained incarcerated at the Franklin Correctional Facility in Franklin County when, in April 2010, he filed a petition for visitation that would require a nine-hour round trip from the child’s home in Cortland County. The child has been in foster care since 2009, had only visited petitioner twice in prison before she was two years old, and was adjudicated to have been neglected by her mother, respondent Jessica J. (hereinafter respondent). After a fact-finding hearing, Family Court determined, in a thorough decision, that ordering visitation with petitioner in prison would not be in the best interest of this then three-year-old given, among other factors, that she had no preexisting relationship with him and he had never played any significant parental role in her life. Petitioner now appeals.
Following an adjudication of permanent neglect against the child’s parents and a dispositional hearing, petitioner’s (and respondent’s) parental rights to the child were terminated by order of Family Court entered July 25, 2011. Significantly, there *1184is no authority for allowing or ordering visitation once petitioner’s parental rights were terminated (see Matter of Alexa L. [Nilza L.], 79 AD3d 1290, 1293 [2010]). Inasmuch as petitioner’s parental rights have been terminated, his current appeal from the denial of visitation is moot (see Matter of Vivian OO., 44 AD3d 1104, 1105 [2007]; see also Matter of Serenity KK. [Cynthia KK.], 80 AD3d 818, 819 [2011]).
Mercure, A.P.J., Peters, Rose and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.